DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 6, 7, 8, 10, 13, 14, 15, 17, 19 and 20 are objected to because of the following informalities:  
Claim 1 recites “the process” in line 11.  It is presumed to recite “the first process” (see line 5).
Claims 3, 6 and 7 recite “the process”.  They are presumed to recite “the first process”.
Claim 8 recites “the process” in line 9.  It is presumed to recite “the first process” (see line 3).
Claims 10, 13 and 14 recite “the process”.  They are presumed to recite “the first process”.
Claim 15 recites “the process” in line 8.  It is presumed to recite “the first process” (see line 2).
Claims 17, 19 and 20 recite “the process”.  They are presumed to recite “the first process”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the user” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For prosecution purposes this limitation is interpreted as “a user”.  Clarification is requested.
Claims 2-7 are rejected by virtue of their dependency.
Claim 8 recites “the user” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For prosecution purposes this limitation is interpreted as “a user”.  Clarification is requested.
Claims 9-14 are rejected by virtue of their dependency.
Claim 15 recites “the user” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For prosecution purposes this limitation is interpreted as “a user”.  Clarification is requested.
Claims 16-20 are rejected by virtue of their dependency.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
The claims of currently pending Application No. 17/342,515 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Patent No(s). 10,546,439 and 11,030840.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 17/342,515 are broader than and obvious variants of the claims of U.S. Patent No(s). 10,546,439 and 11,030840.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 10-13, 15, 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alikhani (U.S. Patent 9,426,132).
Regarding claim 1, Alikhani discloses a system (see at least Figure 12), comprising: 

one or more hardware processors coupled to the non-transitory memory and configured to read the instructions to cause the system to perform operations (see at least col. 14, line 39 – col. 15, line 5) comprising: 
detecting, from a first device, a request to initiate a first process (see at least Figure 12, item 1205 & col. 5, lines 53-67, note the verification platform (1205) receives a verification request); 
detecting, via the first device, a first signal received from a second device of the user (see at least Figure 12, items 1204 and 1212 & col. 13, lines 30-40, note the verification platform (1205) sends an event notification to the second device (1204) for the user to input the appropriate authentication factor(s) in a first signal (1212) for reception at the verification platform (1205));
detecting, via the first device, a second signal received from a third device of the user (see at least Figure 12, items 1202 and 1210 & col. 5, line 53 – col. 6, line 46, note the verification platform (1205) sends an event notification to the third device (1202) for the user to user input the appropriate authentication factor(s) in a second signal (1210) for reception at the verification platform (1205));
authenticating the user based on the first signal and the second signal (see at least col. 3, lines 10-26, note two or more devices may be used to authenticate the user & col. 4, lines 27-33 & col. 6, lines 7-46); and 
in response to the authenticating the user, launching the process via the third device of the user (see at least col. 6, lines 29-46 & col. 13, lines 27-65).

Regarding claim 4, Alikhani further discloses wherein the first account of the user is associated with a first authentication level that is different from a second authentication level associated with a second account of the user (see at least col. 1, lines 20-23, note applications and accounts & col. 3, lines 59-67 & col. 15, lines 45-47, note the user can designate any application/account as a protected application/account & col. 4, lines 19-45, note the user can specify any level of security for a protected application/account, such that a first account requires voice verification and the second account requires face and voice verification).
Regarding claim 5, Alikhani, as addressed above, discloses wherein the first signal is a signal that is unique to the second device and the second signal is a signal that is unique to the third device (see at least col. 3, lines 15-26, note each of the second and third devices transmit unique biometric information to the verification platform, such as voice information from the second device and face information from the third device & col. 6, lines 52-67, note each device has its own certificate and everything is encrypted).
Regarding claim 6, Alikhani, as addressed above, discloses wherein the launching the process via the third device of the user includes determining to launch the process via the third device of the user based on one or more attributes of the process (see at least col. 6, lines 29-46, note the process is launched based on a grant or approval of the verification process).
Regarding claim 8, Alikhani discloses a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations (see at least Figure 12 & col. 14, line 39 – col. 15, line 5) comprising: 

detecting, via the first device, a first signal received from a second device of the user (see at least Figure 12, items 1204 and 1212 & col. 13, lines 30-40, note the verification platform (1205) sends an event notification to the second device (1204) for the user to input the appropriate authentication factor(s) in a first signal (1212) for reception at the verification platform (1205)); 
detecting, via the first device, a second signal received from a third device of the user (see at least Figure 12, items 1202 and 1210 & col. 5, line 53 – col. 6, line 46, note the verification platform (1205) sends an event notification to the third device (1202) for the user to user input the appropriate authentication factor(s) in a second signal (1210) for reception at the verification platform (1205));
authenticating the user based on the first signal and the second signal (see at least col. 3, lines 10-26, note two or more devices may be used to authenticate the user & col. 4, lines 27-33 & col. 6, lines 7-46); and 
in response to the authenticating the user, launching the process via the third device of the user (see at least col. 6, lines 29-46 & col. 13, lines 27-65).
Regarding claim 10, Alikhani, as addressed above, discloses wherein the process includes providing access to a first account of the user (see at least col. 1, lines 20-23, note applications and accounts).
Regarding claim 11, Alikhani, as addressed above, discloses wherein the first account of the user is associated with a first authentication level that is different from a second 
Regarding claim 12, Alikhani, as addressed above, discloses wherein the first signal is a signal that is unique to the second device and the second signal is a signal that is unique to the third device (see at least col. 3, lines 15-26, note each of the second and third devices transmit unique biometric information to the verification platform, such as voice information from the second device and face information from the third device & col. 6, lines 52-67, note each device has its own certificate and everything is encrypted).
Regarding claim 13, Alikhani, as addressed above, discloses wherein the launching the process via the third device of the user includes determining to launch the process via the third device of the user based on one or more attributes of the process (see at least col. 6, lines 29-46, note the process is launched based on a grant or approval of the verification process).
Regarding claim 15, Alikhani discloses a method (see at least Figure 12 & col. 14, line 39 – col. 15, line 5), comprising: 
detecting, from a first device, a request to initiate a first process (see at least Figure 12, item 1205 & col. 5, lines 53-67, note the verification platform (1205) receives a verification request); 
detecting, via the first device, a first signal received from a second device of the user (see at least Figure 12, items 1204 and 1212 & col. 13, lines 30-40, note the verification platform (1205) sends an event notification to the second device (1204) for the user to input the 
detecting, via the first device, a second signal received from a third device of the user (see at least Figure 12, items 1202 and 1210 & col. 5, line 53 – col. 6, line 46, note the verification platform (1205) sends an event notification to the third device (1202) for the user to user input the appropriate authentication factor(s) in a second signal (1210) for reception at the verification platform (1205)); 
authenticating the user based on the first signal and the second signal (see at least col. 3, lines 10-26, note two or more devices may be used to authenticate the user & col. 4, lines 27-33 & col. 6, lines 7-46); and 
in response to the authenticating the user, launching the process via the third device of the user (see at least col. 6, lines 29-46 & col. 13, lines 27-65).
Regarding claim 17, Alikhani, as addressed above, discloses wherein the process includes providing access to a first account of the user (see at least col. 1, lines 20-23, note applications and accounts).
Regarding claim 18, Alikhani, as addressed above, discloses wherein the first account of the user is associated with a first authentication level that is different from a second authentication level associated with a second account of the user (see at least col. 1, lines 20-23, note applications and accounts & col. 3, lines 59-67 & col. 15, lines 45-47, note the user can designate any application/account as a protected application/account & col. 4, lines 19-45, note the user can specify any level of security for a protected application/account, such that a first account requires voice verification and the second account requires face and voice verification).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alikhani              (U.S. Patent 9,426,132) in view of Hruska (U.S. Pub 2012/0028609).
Regarding claim 2, Alikhani further discloses wherein the first signal includes device information corresponding to the second device (see at least col. 6, lines 52-65, note each of the second device (1204) and the third device (1202) transmit their certificates to the verification platform (1205) & col. 6, lines 18-40, note the verification platform (1205) transmits the respective device identifier of third device (1202) back to the third device (1202)).
wherein the detecting the first signal includes determining, by the first device, based on analyzing the device information contained in the first signal, that the first signal corresponds to the second device.
It is known for communication devices to verify one another.  For example, Hruska teaches a system wherein the detecting the first signal includes determining, by the first device, based on analyzing the device information contained in the first signal, that the first signal corresponds to the second device (see at least [0016-0018]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Hruska into Alikhani.  This provides the ability for Alikhani’s first device to ensure that the registered user’s device is indeed their registered device and not an imposter, thus improving system security.
Regarding claim 9, Alikhani in view of Hruska, as addressed above, teach wherein the first signal includes device information corresponding to the second device, and wherein the detecting the first signal includes determining, by the first device, based on analyzing the device information contained in the first signal, that the first signal corresponds to the second device (see at least col. 6, lines 52-65 of Alikhani, note each of the second device (1204) and the third device (1202) transmit their certificates to the verification platform (1205) & col. 6, lines 18-40 of Alikhani, note the verification platform (1205) transmits the respective device identifier of third device (1202) back to the third device (1202) & [0016-0018] of Hruska).
Regarding claim 16, Alikhani in view of Hruska, as addressed above, teach wherein the first signal includes device information corresponding to the second device, and wherein the detecting the first signal includes determining, by the first device, based on analyzing the device information contained in the first signal, that the first signal corresponds to the second device .

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alikhani (U.S. Patent 9,426,132) in view of Johannson (U.S. Patent 9,264,419).
Regarding claim 7, Alikhani, as addressed above, discloses associating, by the first device, the third device with a first account of the user, wherein the process utilizes the first account of the user (see at least col. 4, lines 1-26).
However, Alikhani does not specifically disclose associating, by the first device, the second device and the third device with a first account of the user, wherein the process utilizes the first account of the user.
It is known to enroll or register multiple devices in conjunction with an account.  For example, Johansson teaches a system that associates, by the first device, the second device and the third device with a first account of the user, wherein the process utilizes the first account of the user (see at least Figure 6B, items 602 and 606 & col. 2, lines 23-32 & col. 15, lines 49-55 & col. 23, lines 21-38, note registration of the third device & col. 24, lines 39-41, note registration of the second device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Johansson into Alikhani.  This provides the ability for Alikhani’s first device to recognize both of the second and third user devices, thus ensuring the user is successfully identified as the registered user.

Regarding claim 20, Alikhani in view of Johansson, as addressed above, teach associating, by the first device, the second device and the third device with a first account of the user, wherein the process utilizes the first account of the user (see at least col. 4, lines 1-26 of Alikhani & Figure 6B, items 602 and 606 of Johansson & col. 2, lines 23-32 of Johansson & col. 15, lines 49-55 of Johansson & col. 23, lines 21-38 of Johansson, note registration of the third device & col. 24, lines 39-41, note registration of the second device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN WILSON/Primary Examiner, Art Unit 2687